Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the amendment filed 9/20/2022.

Claim Status
2.	Claims 1-2, 4, 11, 13, 15, and 19 have currently been amended. Claims 3, 5-10, 12, and 16-17 have currently been cancelled. Newly added claims 21-30 have been entered.

Claim Rejections – 35 USC 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

4.	Claims 1-2, 11, 18-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lulic et al (US 2019/0318133) in view of Soffer (US 2011/0208963).

Regarding claim 1, Lulic et al teaches a device (fig. 1), comprising: 
at least one processor (fig. 1 & fig. 4); 
a circuit that comprises a screw forming part of the circuit (par [0026], “formed in part by screw posts”); and
 storage accessible to the at least one processor and comprising instructions executable by the at least one processor (fig. 4, “NVM” & fig. 5) to: 
determine that the screw has been removed from the circuit (fig. 4 & par [0026], which disclose issuing a tamper detection signal upon determining that a screw has been removed); and 
based on the determination, take at least one action related to unauthorized access to the device (par [0006], lines 9-12, which discloses preventing device access upon tampering being detected). 
Lulic et al does not explicitly teach wherein the at least one action comprises one or more of: disabling a network interface card of the device, disabling a port of the device, reformatting a storage area of the device, encrypting communications between different processors of the device.
Soffer further teaches wherein the at least one action comprises one or more of: disabling a network interface card of the device, disabling a port of the device (par [0155] and par [0166], which disclose disabling device ports upon device tampering being detected), reformatting a storage area of the device, encrypting communications between different processors of the device.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al, in order to improve device security and mitigating tampering by requiring a requesting user to provide an original secret and a rotation message to reveal a new secret (par [0220] of Soffer) required for device authentication, which would add an extra layer of security within Lulic et al by increasing the level of security needed for parties requesting device authentication and access.

Regarding claim 2, Lulic et al does not explicitly teach wherein the at least one action comprises writing, to device memory, an encrypted indication that the screw has been removed from the circuit.
	However, Soffer teaches wherein the at least one action comprises writing, to device memory, an encrypted indication that the screw has been removed from the circuit (par [0096], par [0119], lines 1-10, par [0165], lines 1-5, which disclose message encrypting in response to tamper detection, including detection of screw removal).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al according to the motivation previously addressed regarding claim 1. 

Regarding claim 11, Lulic et al teaches a method comprising: 
determining, at a device and using a processor (fig. 1 & 5), that a screw forming part of an electrical circuit within the device (par [0026], “formed in part by screw posts”) has been removed from the electrical circuit (fig. 4 & par [0026], which disclose issuing a tamper detection signal upon determining that a screw has been removed); and
and based on the determining, taking at least one action at the device related to the screw being removed (par [0006], lines 9-12, which discloses preventing device access upon tampering being detected), the at least one action taken using the processor (fig. 1, ‘102 & ‘106, “tamper response circuitry”).
Lulic et al does not explicitly teach wherein the at least one action comprises one or more of: disabling a network interface card of the device, disabling a port of the device, reformatting a storage area of the device, encrypting communications between different processors of the device.
However, Soffer teaches wherein the at least one action comprises one or more of: disabling a network interface card of the device, disabling a port of the device (par [0155] and par [0166], which disclose disabling device ports upon device tampering being detected), reformatting a storage area of the device, encrypting communications between different processors of the device.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al, in order to improve device security and mitigating tampering by requiring a requesting user to provide an original secret and a rotation message to reveal a new secret (par [0220] of Soffer) required for device authentication, which would add an extra layer of security within Lulic et al by increasing the level of security needed for parties requesting device authentication and access.

Regarding claim 18, Lulic et al teaches using an embedded controller within the device to determine that the screw has been removed from the electrical circuit (par [0026]), the embedded controller being different from a central processing unit (CPU) of the device, the embedded controller establishing the processor (par [0029] & [0036], “board controller”).

Regarding claim 19, Lulic et al teaches at least one computer readable storage medium (CRSM) that is not a transitory signal (fig. 1-2 & fig. 4-5), the computer readable storage medium comprising instructions executable by at least one processor (fig. 1-2 & fig. 4-5) to: 
determine, at a device, that a screw forming part of an electrical circuit within the device has been removed from the electrical circuit (fig. 4 & par [0026], which disclose issuing a tamper detection signal upon determining that a screw has been removed); and 
based on the determination, take at least one action at the device to indicate device tampering (fig. 1, ‘102 & ‘106, “tamper response circuitry” & par [0006], lines 9-12, which discloses preventing device access upon tampering being detected).
Lulic et al does not explicitly teach wherein the at least one action comprises one or more of: disabling a network interface card of the device, disabling a port of the device, reformatting a storage area of the device, encrypting communications between different processors of the device.
However, Soffer teaches wherein the at least one action comprises one or more of: disabling a network interface card of the device, disabling a port of the device (par [0155] and par [0166], which disclose disabling device ports upon device tampering being detected), reformatting a storage area of the device, encrypting communications between different processors of the device.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al, in order to improve device security and mitigating tampering by requiring a requesting user to provide an original secret and a rotation message to reveal a new secret (par [0220] of Soffer) required for device authentication, which would add an extra layer of security within Lulic et al by increasing the level of security needed for parties requesting device authentication and access.

Regarding claim 20, Lulic et al teaches wherein the CRSM forms part of read-only memory (ROM) accessible to the at least one processor (par [0068], lines 6-8, “ROM”), and wherein the at least one processor comprises an embedded controller different from a central processing unit (CPU) of the device (par [0029] & [0036], “board controller”).

Regarding claim 21, Lulic et al and Soffer teach the limitations of claim 1. 
Lulic et al further teaches a network interface card (par [0070]), wherein the at least one action comprises disabling the network interface card (par [0028], lines 1-5 & [0070]).  

Regarding claim 22, Lulic et al and Soffer teach the limitations of claim 1. 
Lulic et al further teaches, comprising the port (par [0070]), wherein the at least one action comprises disabling the port (par [0028], lines 1-5 & [0070]).  

Regarding claim 23, Lulic et al and Soffer teach the limitations of claim 22. 
Lulic et al further teaches wherein the port is an ethernet port (par [0070]).  

Regarding claim 24, Lulic et al and Soffer teach the limitations of claim 22. 
Lulic et al further teaches wherein the port is a universal serial bus (USB) port (par [0069], lines 8-9).  
Regarding claim 26, Lulic et al and Soffer teach the limitations of claim 1. 
Lulic et al further teaches wherein the at least one action comprises encrypting communications between the different processors of the device (par [0032], lines 7-10).  


5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lulic et al (US 2019/0318133), in view of Soffer (US 2011/0208963) in view of Nye et al (US 2017/0220014).
Regarding claim 4, Lulic et al teaches wherein the device is a first device (fig. 1, ‘100).
Lulic et al and Soffer do not explicitly teach wherein the at least one action comprises transmitting an email or SMS message to a second device that the screw has been removed from the circuit and wherein the second device is different from the first device.
However, Nye et al further teaches wherein the at least one action comprises transmitting an email or SMS message to a second device that the screw has been removed from the circuit (fig. 1, par [0033], lines  & par [0030], lines 13-16, which disclose alerting users, via e-mail or text message, that the device has been tampered with); and wherein the second device is different from the first device (fig. 1, ‘124, ‘126, & ‘121).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the teachings of by Lulic et al and Soffer, in order to improve upon communication of detection of tamper-related events because incorporating the determining of whether or not a client’s device is being tampered with or determining that there was a valid reason for removal of a panel on the client’s device (as disclosed in par [0007], lines 12-15) in order to prevent the embodiments of Lulic et al and Soffer from issuing false tampering alerts upon determining that the changes to the device do not qualify as tampering.

Regarding claim 14, Lulic et al teaches the limitations of claim 11.
Lulic et al and Soffer do not explicitly teach wherein the ROM is electrically erasable programmable read-only memory (EEPROM).
However, Nye et al further teaches wherein the ROM is electrically erasable programmable read-only memory (EEPROM) (par [0100], “EEPROM”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the teachings of by Lulic et al and Soffer, in order to improve upon communication of detection of tamper-related events because incorporating the determining of whether or not a client’s device is being tampered with or determining that there was a valid reason for removal of a panel on the client’s device (as disclosed in par [0007], lines 12-15) in order to prevent the embodiments of Lulic et al and Soffer from issuing false tampering alerts upon determining that the changes to the device do not qualify as tampering.


6.	Claims 13, 15, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lulic et al (US 2019/0318133) in view of Soffer (US 2011/0208963), in view of Yazdi et al (US 2017/0103683).
Regarding claim 13, Lulic et al teaches wherein the predetermined storage location forms part of read-only memory (ROM) (par [0068], lines 6-8, “ROM”).
Lulic et al and Soffer do not explicitly teach wherein the at least one action comprises writing, to a predetermined storage location, an indication that the screw has been removed.
However, Yazdi et al teaches wherein the at least one action comprises writing, to a predetermined storage location, an indication that the screw has been removed (fig. 7, ‘718, par [0064], lines 1-6, and par [0108], lines 12-17, which disclose memory for storing tamper-related events corresponding to when a breach, such as when a bolt has been cut or a screw has been removed).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Yazdi et al within the teachings of by Lulic et al and Soffer, in order to improve upon device tampering prevention by incorporating the prevention of counterfeiting and duplication of security codes used to fraudulently accessing and opening of a bolt-seal (disclosed in par [0006], lines 5-14 of Yazdi et al), which would greatly decrease device tampering within Lulic et al and Soffer because the possibility of remote device tampering is virtually eliminated when an unauthenticated party is unable to determine a required security code to access the physical device.
	
Regarding claim 15, Lulic et al and Soffer teach the limitations of claim 12.
Lulic et al does not explicitly teach wherein the predetermined storage location forms part of write-only memory, data being writable to the write-only memory by an embedded controller that performs the determining step, the write-only memory not being readable by a central processing unit (CPU) in the device that is different from the embedded controller.
However, Soffer further teaches wherein the predetermined storage location forms part of write-only memory (par [0200], lines 12-14, “loaded into the secure KVM write-only secret memory”), data being writable to the write-only memory by an embedded controller that performs the determining step, the write-only memory not being readable by a central processing unit (CPU) (par [0203], lines 16-18, “remote controller-indicator write-only secret memory”) in the device that is different from the embedded controller (par [0206], lines 10-15, which discloses the security controller being implemented separate from write-only memory).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al, in order to improve device security and mitigating tampering by requiring a requesting user to provide an original secret and a rotation message to reveal a new secret (par [0220] of Soffer) required for device authentication, which would add an extra layer of security within Lulic et al by increasing the level of security needed for parties requesting device authentication and access.
Lulic et al and Soffer do not explicitly teach wherein the at least one action comprises writing, to a predefined storage location, an indication that the screw has been removed.
However, Yazdi et al teaches wherein the at least one action comprises writing, to a predefined storage location, an indication that the screw has been removed (fig. 6-7, “event/tamper recording memory”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Yazdi et al within the teachings of by Lulic et al and Soffer according to the motivation previously addressed regarding claim 13.

Regarding claim 25, Lulic et al does not explicitly teach wherein the at least one action comprises reformatting the storage area of the device.
	However, Soffer teaches wherein the at least one action comprises reformatting the storage area of the device (par [0154], which discloses deleting user data from memory upon potential tampering being detected).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al according to the motivation previously addressed regarding claim 1. 

Regarding claim 27, Lulic et al does not explicitly teach wherein the at least one action comprises a first action of presenting a graphical user interface (GUI) on a display, the GUI comprising a list of other actions taken at the device based on unauthorized access to the device.
	However, Soffer teaches wherein the at least one action comprises a first action of presenting a graphical user interface (GUI) on a display (fig. 20e-20f & par [0170], “freeze push-button”), the GUI comprising a list of other actions taken at the device based on unauthorized access to the device (fig. 20e-20f & fig. 22a).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al according to the motivation previously addressed regarding claim 1. 

Regarding claim 28, Lulic et al and Soffer et al teach the limitations of claim 27.
Lulic et al further teaches wherein the GUI comprises an indication of a time and date of screw removal detection (par [0008], lines 18-21 and par [0026]).
Regarding claim 29, Lulic et al does not explicitly teach wherein the instructions are executable to: present a settings graphical user interface (GUI) on a display, the settings GUI comprising a first setting that is selectable to set the device to take action in the future related to unauthorized access to the device based on screw removal.
However, Soffer et al teaches wherein the instructions are executable to: present a settings graphical user interface (GUI) on a display (20e-20f), the settings GUI comprising a first setting that is selectable to set the device to take action in the future related to unauthorized access to the device based on screw removal (par [0036] and [0079], lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al according to the motivation previously addressed regarding claim 1. 

Regarding claim 30, Lulic et al does not explicitly teach wherein the settings GUI comprises additional settings that are selectable to select respective particular actions for the device to take based on unauthorized access via screw removal.
However, Soffer et al teaches wherein the settings GUI comprises additional settings that are selectable to select respective particular actions for the device to take based on unauthorized access via screw removal ([0079], lines 5-8, “user selection of normal or freeze mode”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Soffer within the concept taught by Lulic et al according to the motivation previously addressed regarding claim 1.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221014